DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Karlson (US Patent Number 3543876).
Regarding claim 1, Karlson discloses a diffuser (Figure 1 element 4 and Figure 2 element 14) comprising  a radially inner wall including an arc angle (Figures 2-5 element 56), wherein the arc angle increases as the radially inner wall extends axially (Figures 2-5); a radially outer wall disposed radially outward from the radially inner wall (Figures 2-5 unlabeled outer wall); a first side wall disposed between the radially inner wall and the radially outer wall (Figure 2 element 54); and a second side wall disposed between the radially inner wall and the radially outer wall (Figure 2 element 54a), the second side wall disposed opposite the first side wall, wherein the radially inner wall, the radially outer wall, the first side wall and the second side wall define a duct (Figures 1-5).
Regarding claim 2, Karlson discloses the above diffuser wherein the first side wall and the second side wall merge (Figures 1 and 2).
Regarding claim 3, Karlson discloses the above diffuser wherein the radially inner wall, the radially outer wall, the first side wall, and the second side wall define a cross-sectional area of the duct, and wherein the cross-sectional area increases as the diffuser extends axially (Figures 2-5).
Regarding claim 4, Karlson discloses the above diffuser further comprising an inlet (Figure 2 element 43), wherein the arc angle is between 20 degrees and 120 degrees (Figure 3).
Regarding claim 5, Karlson discloses the above diffuser further comprising an outlet, wherein the outlet comprises and annular shape (Figure 5).
Regarding claim 6, Karlson discloses the above diffuser wherein the arc angle increases through a transition portion of the diffuser, the transition portion disposed between the inlet and the outlet (Figures 1-5).
Regarding claim 7, Karlson discloses the above diffuser wherein the first side and the second side wall merge proximate the outlet forming the annular shape (Figures 2-5).
Regarding claim 8, Karlson discloses a diffuser (Figure 1 element 4 and Figure 2 element 14) comprising an inlet (Figure 2 element 43) comprising a chin portion (Figure 3 element 56) defining a duct (Figure 3); an outlet disposed axially opposite the inlet (Figure 2), the outlet defining an annular shape (Figure 5); and a transition portion disposed between the inlet and the outlet, wherein the transition portion transitions the chin portion at the inlet to the annular shape at the outlet (Figure 2 unlabeled area between inlet and outlet, Figure 4).
Regarding claim 9, Karlson discloses the above diffuser further comprising a radially inner wall (Figures 2-5 element 56), wherein an arc angle of the radially inner wall increases as the diffuser extends axially through the transition portion from the inlet to the outlet (Figures 2-5).
Regarding claim 10, Karlson discloses the above diffuser wherein the inlet defines an axial cross-sectional area, wherein the axial cross-sectional area increases as the diffuser extends axially through the transition portion from the inlet to the outlet (Figures 3-5).
Regarding claim 11, Karlson discloses the above diffuser wherein the chin portion includes a radially inner wall (Figure 3 element 56), and wherein an arc angle of the radially inner wall is between 20 degrees and 120 degrees (Figure 3).
Regarding claim 12, Karlson discloses the above diffuser wherein the arc angle increases as the diffuser extends axially through the transition portion from the inlet to the outlet (Figures 3-5).
Regarding claim 13, Karlson discloses the above diffuser further comprising a radially inner wall (Figure 2 element 56), a radially outer wall (Figure 2 unlabeled outer wall), a first side wall (Figure 2 element 54) and a second side wall (Figure 2 element 54a), the radially inner wall disposed radially outward from the radially inner wall, the first side wall disposed between the radially inner wall and the radially outer wall, the second side wall disposed between the radially inner wall and the radially outer wall opposite the first side wall (Figure 2).  
Regarding claim 14, Karlson discloses the above diffuser wherein the first side wall and the second side wall merge proximate the outlet (Figures 2 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (hereinafter Singh, US Publication Number 20210108801) in view of Karlson.
Regarding claim 15, Singh discloses a vehicle assembly (Figure 23 element 700) comprising an airframe (Figure 23 elements 706 and 708); a rotating detonation engine disposed within the airframe at an aft end (Figure 23 element 712); and a diffuser disposed in the airframe (Figure 23 unlabeled structure surrounding engine 712) and allows for different configurations (Paragraphs 92 and 93) but fails to teach of the details of the diffuser.
However, Karlson teaches of a vehicle assembly (Figure 2) that has an engine with a diffuser (Figure 1 element 4 and Figure 2 element 14) comprising a radially inner wall (Figures 2-5 element 56) and a radially outer wall disposed radially outward from the radially inner wall (Figures 2-5 unlabeled outer wall), the radially inner wall and the radially outer wall partially defining a duct (Figures 2-5); an inlet having an arc angle of the radially inner wall and the radially outer wall between 20 degrees and 120 degrees (Figure 3); and an outlet disposed proximate the rotating detonation engine (Figures 2 and 5).
Regarding claim 15, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assembly of Singh with the diffuser of Karlson for the predictable result of reducing noise and increasing efficiency (Karlson, Column 1 line 66 – Column 2 line 13).
Regarding claim 16, Singh as modified by Karlson discloses the above vehicle assembly further comprising a transition portion disposed between the inlet and the outlet, wherein the arc length of the radially inner wall increases gradually as the diffuser extends from the inlet axially through the transition portion to the outlet (Karlson, Figure 2 unlabeled area between inlet and outlet, Figure 4).
Regarding claim 17, Singh as modified by Karlson discloses the above vehicle assembly wherein the arc angle of the radially inner wall increases as the diffuser extends from the inlet axially through the transition portion to the outlet (Karlson, Figures 2-5).
Regarding claim 18, Singh as modified by Karlson discloses the above vehicle assembly wherein the outlet includes an annular shape (Karlson, Figures 2 and 5).
Regarding claim 19, Singh as modified by Karlson discloses the above vehicle assembly wherein the diffuser further comprises a first side wall disposed between the radially inner wall and the radially outer wall at a first arc end (Figure 2 element 54) and a second side wall disposed between the radially inner wall and the radially outer wall at a second arc end, wherein the second arc end is opposite the first arc end (Figure 2 element 54a).
Regarding claim 20, Singh as modified by Karlson discloses the above vehicle assembly wherein the first side wall, the second side wall, the radially inner wall and the radially outer wall define the duct and a cross-sectional area of the duct, and wherein the cross-sectional area increases as the diffuser extends from the inlet axially through the transition portion to the outlet (Figures 2-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644